 

EXHIBIT 10.1

 

 

 

Esterline Technologies Corporation

 

FY15 Annual Incentive Compensation Plan

for Corporate Office Participants

 

 

1.

Purpose.  Esterline Technologies Corporation (“Esterline” or the “Company”) has
established this Annual Incentive Compensation Plan (“Corporate IC Plan” or the
“Plan”) to reward its officers and selected senior managers for effective
leadership that achieves expected and superior results for shareholders this
fiscal year.

 

2.

Corporate IC Terms. The Company established this Plan pursuant to its 2013
Equity Incentive Plan (“2013 Plan”).  The terms of the appointment letter, this
Plan, and the 2013 Plan together constitute the “Corporate IC Terms.”  

 

3.

Participation.  

a.

Selection. The Company’s officers and other senior managers who report to the
Company’s corporate offices are eligible to participate in this
Plan.  Appointments require a recommendation by an executive officer and
approval by Esterline’s Board of Directors Compensation Committee
(“Committee”).  In addition, Board of Directors (“Board”) approval is also
required for appointments of the Chief Executive Officer (“CEO”) and of all
other executive officers.  The CEO, acting independently, also has authority to
make Plan appointments, provided that the employees appointed do not report
directly to the CEO.  Employees who are appointed to the Plan are hereafter
referred to as “Participants.”

b.

Appointments. Each Participant will receive an appointment letter for a single
fiscal year. If appointed after the first fiscal quarter, however, Participants
will receive a pro-rata award for the portion of the fiscal year following their
appointment, calculated as provided in section 6 below. Appointment as a
Participant in one or more fiscal years does not entitle employees to subsequent
appointments.

 

4.

Performance Goals.  The Plan has the following performance goals for the fiscal
year (“Plan Goals”):

a.

EBIT.  Earnings before interest and taxes (“EBIT”), weighted at 50%;

 

b.

ROS. Return on sales (“ROS”), weighted at 30%; and

 

c.

Strategic Objectives. The Strategic Objectives together are weighted at a total
of 20%.

 

The numerical values for the EBIT and ROS goals, and the details and metrics for
the Strategic Objectives will be determined by the Board and stated in
Participant appointment letters.

 

5.

Plan Awards.  Appointment letters will also establish a target award for each
Participant, expressed as a percentage of the Participant’s base salary in
effect on the last day of the fiscal year (“Target Award”).  Participants will
earn 100% of their Target Award for achievement of Plan Goals. Participants’
actual awards will vary from their Target Awards if performance is above or
below Plan Goals.  Participants will receive no award if results fall short of
certain minimum threshold levels.  If performance results reach such minimum
thresholds, Participants will earn 25% of their Target Award.  Participants will
receive up to a maximum of 200% of their Target Award if performance exceeds
Plan Goals and reaches certain maximum performance levels.  Between the Plan’s
minimum threshold and maximum performance levels, Participants’ awards will
increase or decrease from their Target Award amount in proportion to incremental
achievement of Plan Goals.  






[g2015060818553639866.jpg]

 

FY15 Corporate IC Plan

Revised December 2014

Page 1

 

--------------------------------------------------------------------------------

 

 

6.

Calculations.  

a.

Performance Goals.  Esterline will calculate EBIT as total profit from
continuing operations before interest and tax expense, and excluding
extraordinary items.  ROS will be calculated as total EBIT from continuing
operations, divided by total sales from continuing operations.  Calculations of
both EBIT and ROS will be adjusted to remove the effects of acquisitions,
divestitures, or corporate-designated integration projects, if any.  Achievement
of Strategic Objectives will be measured as stated in Participant appointment
letters.

 

b.

Pro-rata Awards. Pro-rata award calculations will be based on performance
results for the full fiscal year, with actual awards pro-rated for the time
during which an employee participated in the Plan.  Participation will be
measured in full-month increments, rounded up for months in which a Participant
was actively employed under the Plan for 15 days or more, and rounded down for
active employment under the Plan of 14 days or less. The pro-rata factor will be
a fraction, the numerator of which will be the number of months of
participation, and the denominator of which will be 11.

 

7.

Adjustments.  The Board may exercise its discretion to ensure Participants
receive an equitable award by adjusting: (a) Plan Goals; (b) Plan calculations
to include or exclude unusual items, in whole or in part; (c) an individual
Participant’s actual award; or (d) the factors used to calculate Plan
awards.  Such adjustments may be made if unanticipated and material events
occur, or unusual business conditions develop after the beginning of a fiscal
year.  Notwithstanding the forgoing, the Board may not adjust individual awards
for any Participant who is a covered employee for purposes of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), in such a manner as
would increase the amount of compensation otherwise payable to that employee.
The Committee will seek and consider advice from an independent executive
compensation expert and from the General Counsel before deciding whether to
recommend an adjustment under this section for Board action.

 

8.

Payment.  Subject to other Corporate IC Terms, the Company will pay Plan awards
within 60 days following fiscal year-end, if and only if: Company auditors have
issued an opinion consistent with the calculations; the Committee and Board have
approved the awards. If these conditions delay award payments beyond the usual
60 days, such awards must be paid no later than 30 days following the
satisfaction of these conditions.

 

9.

Continuous Employment.  To be eligible for payment, Participants must be
actively employed by the Company through the end of the fiscal year, and through
the date on which Plan awards are paid, except as might otherwise be provided in
Corporate IC Terms. Appointments will end automatically for Participants who do
not satisfy these conditions and no Plan awards will be earned or due. The
Company considers approved leaves of absence to be active employment, provided
they do not exceed the amount of leave to which a Participant is entitled under
applicable Company policies, and under disability, family and medical leave
laws.  For approved leaves that exceed such limits, payment of Plan awards, if
any, is subject to CEO, Committee, and Board discretion, as applicable.  

 

10.

Employment Status Changes.  Except as otherwise determined by the CEO,
Committee, or Board, consistent with the levels of authority outlined in section
3.a. above; or as might be provided in other Corporate IC Terms, the following
provisions will apply to employment status changes:

a.

Transfers.  If during the fiscal year a Participant transfers employment to a
Company Platform or business unit, his/her Plan award will be pro-rated
proportionately, as provided section in 6. above.

 

b.

Suspension, Resignation, or Discharge.  All Participant rights under this Plan
will be suspended during any period of suspension from employment.  A
Participant’s appointment will automatically end when s/he leaves employment
with the Company for any reason other than Retirement, Disability, or
death.  The Committee immediately cancel a Participant’s appointment and recover
any awards made if it discovers facts that, if known earlier, would have
constituted grounds for termination of employment for cause.

 



[g2015060818553639866.jpg]

 

FY15 Corporate IC Plan

Revised December 2014

Page 2

 

--------------------------------------------------------------------------------

 

 

c.

Retirement, Disability, or Death.  If a Participant leaves employment before the
Plan payment date due to Retirement, Disability, or death, the Company will pay
a pro-rata amount, as defined in Section 6 above.  Such payments will be made in
the normal course, as provided in Section 8 above.  

11.

Change of Control.  In the event of a Change in Control as defined in the 2013
Plan, this Corporate IC Plan will automatically terminate and Participants will
receive payment within 60 days in an amount equal to the Participant’s target
award, pro-rated as defined in section 6 above.  Provided, however, that this
Section does not apply to the Company’s executive and non-executive officers, or
to any other Participant who is party to a Company Termination Protection
Agreement.  

 

12.

Employment Terms.  Participants’ terms of employment remain unchanged by
appointment to this Plan, except as specifically provided in the Corporate IC
Terms.  Nothing in the appointment process or in the Corporate IC Terms
guarantees continued employment.  Participants remain subject to usual Company
policies and practices, and to any other employment agreements, service terms,
appointments, or mandates to which they are otherwise subject.

 

13.

Plan Administration & Interpretation.  The Committee administers this Plan.  As
such it shall consider and decide any issues arising under the Plan, and shall
oversee and approve actual award calculations and payments.  The Committee’s
decisions concerning Plan administration and interpretation are final and
binding, except as they might relate to the CEO or to other executive officers,
in which case the Board has final decision-making authority.  Definitions in the
2013 Plan apply to terms used in this Plan unless otherwise defined here. All
references to the “Company” include a “Related Company,” as that term is defined
in the 2013 Plan.

 

14.

Modification and Termination.  The Committee or the Board, in its sole
discretion, may modify or terminate this Plan at any time.  

 

15.

Section 409A.  The Company intends that this Plan and the payments provided
hereunder comply with the requirements of Section 409A of the Code and the
Treasury Regulations thereunder.  Notwithstanding any provision in this Plan,
the 2013 Plan or any other agreement to the contrary: (a) this Plan shall be
interpreted, operated, and administered in a manner consistent with such
intentions; and (b) in the event that the payment of an award is subject to
acceleration upon a change in control or similar event with respect to the
Company, such acceleration shall only occur to the extent that such change in
control or similar event constitutes a change in control event with respect to
the Company within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder.

 

16.

Reimbursement.  Plan participation and awards are subject to the Board’s Policy
on Reimbursement of Incentive Awards, as it might change from time to time.  

 

Approved by the Committee & Board, and issued on their behalf,

 

 

 

/s/ Curtis C. Reusser

 

Curtis C. Reusser

Chairman, President & CEO

 

December 11, 2014

[g2015060818553639866.jpg]

 

FY15 Corporate IC Plan

Revised December 2014

Page 3

 